          Case 1:19-cr-00130-SPW Document 37 Filed 10/09/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



  UNITED STATES OF AMERICA,
                                                   CR 19-130-BLG-SPW
                      Plaintiff,

  vs.                                               ORDER


  FRANK AGEDIOUS GUNSHOWS,

                      Defendant.

        Due to the recent outbreak of COVID-19 and upon the Court's Own Motion,

        IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled

for Wednesday, November 18, 2020 at 9:30 a.m. is VACATED and RESET to

commence VIA VIDEO from Big Horn County Jail, Basin WY on Wednesday,

December 2, 2020 at 9:30 a.m. Counsel may appear in the Snowy Mountains

Courtroom thirty(30)minutes prior the hearing to video conference with Defendant.

If the defendant objects to this hearing being held via video, he must file a motion

to continue the hearing to allow time for the defendant to be transported.
Case 1:19-cr-00130-SPW Document 37 Filed 10/09/20 Page 2 of 2
